DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 filed 2/24/20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name Google ®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Google ® and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
6. 	Claims 1, 3-5, 7-10, 12, and 14-18 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Anzai (2014/0046870) in view of Berlin (2014/0040161).
Re Claims 1, 15, 18: Anzai discloses comprising:
providing a substrate comprising a second communicative component (see [0076-0077] user can use URL for immediately inputting and posting review information as card ID is correlated with restaurant ID. Although the specification says a substrate may be a rating card, it doesn’t necessarily specify that it has to be as a substrate is defined as a surface or material and could be a receipt, ticket, card, etc.); 
linking the second communicative component to a first webpage, wherein access to the first webpage occurs by access to the second communicative component by communication between a first communicative component and the second communicative component, wherein the first communicative component is associated with a machine (see [0132] user uses URL to post review information on review posting site in Step 143, QR code ID is first communicative component associated with machine).
However, Anzai fails to disclose redirecting webpages. However, Berlin discloses:
selectively redirecting from the first webpage to a second webpage, such that the machine is redirected to the second webpage (see [0022] customers utilize unique identifier to access webpage or website that relates to business and after receiving unique identifier, customer is redirected to webpage or website where feedback review for business can be submitted, [0026] business to direct customer to webpage of business first instead); 
wherein the second webpage comprises a business rating webpage (see [0022] customers utilize unique identifier to access webpage or website that relates to business and after receiving unique identifier, customer is redirected to webpage or website where feedback review for business can be submitted, [0009] public webpage see Fig. 1, [0014] see Fig. 6 webpage provided by review management service).
From the teaching of Berlin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s invention with Berlin’s disclosure of redirecting webpages in order so that it would become easier for a customer to get to a second business rating webpage, thereby encouraging the customer to provide feedback or a review. 
Re Claim 3: However, Anzai fails to disclose the following. Meanwhile, Berlin discloses  wherein the second page comprises a social media webpage for a business (see [0027, 0038, 0048] discloses social media). From the teaching of Berlin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s invention with Berlin’s disclosure of social media in order so that it provides a platform for customers to provide reviews or feedback.
Re Claim 4: Anzai discloses wherein the substrate comprises a rating card (see [0015] discloses a non-contact IC card, wherein the Specification describes a rating card including other data related to the business displayed provided on business cards or marketing or promotional material. see [0076-0077] user can use URL for immediately inputting and posting review information as card ID is correlated with restaurant ID.).
Re Claim 5: Anzai discloses wherein the first webpage is specific to the business (see [0077] URL review posting site specific to restaurant ID).
Re Claim 7: Anzai discloses wherein the first webpage comprises advertising material (see [0141] discloses a recommendation or advertisement).
Re Claim 8: Anzai discloses wherein the machine comprises a smartphone, wherein said camera comprises the first communicative component for accessing information provided via the second communicative component (see [0015] discloses smartphone or mobile phone).
Re Claim 9: Anzai discloses wherein the first communicative component and the second communicative component communicate via wireless communication (see [0120] discloses wireless communication).
Re Claim 10: Anzai discloses wherein the first and second communicative components communicate via NFC (see [0070, 0120] disclose NFC).
Re Claims 12, 16: Anzai discloses wherein the machine readable barcode comprises a QR code (see [0129] discloses QR code).
Re Claim 14: Anzai discloses wherein the machine comprises a portable electronic device  (see [0015] discloses smartphone or mobile phone, phone is portable).
Re Claim 17: Anzai discloses wherein the machine is a smartphone comprising a camera for interfacing with the barcode, said Smartphone capable of decoding the barcode  (see [0015] discloses smartphone or mobile phone).
7. 	Claims 2, 6, 11, 13, and 19 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Anzai (2014/0046870) in view of Berlin (2014/0040161) and further in view of Cork (2015/0058255).
Re Claim 2: However, Anzai and Berlin fail to disclose the following. Meanwhile, Cork discloses wherein the second webpage comprises a Google ® search url comprising a places identification (see [0017] discloses Google Places). From the teaching of Cork, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s and Berlin’s inventions with Cork’s disclosure of Google as it is old and well known in the art to use Google ® as a search tool.
Re Claim 6: However, Anzai and Berlin fail to disclose the following. Meanwhile, Cork discloses further comprising wherein the second webpage comprises a url comprising the Google (R) places ID for the business  (see [0017] discloses Google Places). From the teaching of Cork, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s and Berlin’s inventions with Cork’s disclosure of Google as it is old and well known in the art to use Google ® as a search tool.
Re Claim 11: However, Anzai and Berlin fail to disclose the following. Meanwhile, Cork discloses wherein the second communicative component comprises a machine-readable barcode (see [0018, 0021] discloses bar codes). From the teaching of Cork, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s and Berlin’s inventions with Cork’s disclosure of barcodes as an easy tool of communication so that customers can easily access reviews from their mobile devices.
Re Claim 13: However, Anzai and Berlin fail to disclose the following. Meanwhile, Cork discloses wherein the first communicative component comprises a machine for reading a barcode (see [0018, 0021] discloses bar codes). From the teaching of Cork, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s and Berlin’s inventions with Cork’s disclosure of barcodes as an easy tool of communication so that customers can easily access reviews from their mobile devices.
Re Claim 19: However, Anzai and Berlin fail to disclose the following. Meanwhile, Cork discloses wherein the second communicative component comprises a machine-readable barcode, and the first communicative component is configured to decode the barcode (see [0018, 0021] discloses bar codes). From the teaching of Cork, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anzai’s and Berlin’s inventions with Cork’s disclosure of barcodes as an easy tool of communication so that customers can easily access reviews from their mobile devices.








Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bishop (Incentivizing is the Key to Obtaining Reviews) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687